 

Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of December
5, 2019, by and between Cerecor, Inc., a Delaware corporation (“Cerecor”), Aevi
Genomic Medicine, Inc., a Delaware corporation (“Aevi”), and the undersigned
holders (each a “Holder” and collectively the “Holders”). Cerecor, Aevi and the
Holders are sometimes referred to herein collectively as the “Parties” and
individually as a “Party.” For the purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to such
terms as set forth in the Merger Agreement.

 

RECITALS:

 

A.       WHEREAS, the number of shares of Common Stock and/or Options, as
applicable, of Aevi, owned of record and beneficially by each of the Holders is
set forth opposite their names on Schedule A hereto (collectively referred to
herein as the “Subject Securities”).

 

B.       WHEREAS, on the date hereof, Cerecor and Aevi, among others, have
entered into an Agreement and Plan of Merger (the “Merger Agreement”).

 

C.       WHEREAS, after the effective time, a Holder might acquire additional
shares of Common Stock and/or Options, as applicable, of Aevi (any such
securities so acquired, the “Acquired Securities,” and together with the Subject
Securities, the “Securities”)

 

D.       WHEREAS, as a condition to the willingness of Cerecor and Aevi to enter
into the Merger Agreement and as a material inducement and in consideration
therefor, each Holder has agreed to enter into this Agreement.

 

NOW THEREFORE, in consideration of the promises and the covenants and agreements
set forth below, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.        Agreement to Vote Shares. At any meeting of stockholders of Aevi or at
any adjournment thereof that may take place between now and Termination Date
(the “Agreement Period”), in any action by written consent or in any other
circumstances upon which any Holder’s vote, consent or other approval related to
the Merger Agreement is sought during the Agreement Period, each Holder shall
vote (or cause to be voted), as applicable, all of the Securities that are then
entitled to be voted (i) in favor of the Merger Agreement and the proposed
transactions set forth in the Merger Agreement and (ii) against any proposal,
amendment, matter or agreement that would in any manner impede, frustrate,
prevent or nullify the Merger Agreement. Each Holder agrees that the Securities
that are entitled to be voted shall be voted (or caused to be voted) as set
forth in the preceding sentences if each Holder’s vote, consent or other
approval is sought and at any time or at multiple times during the term of this
Agreement.

 

2.        Lock-up of Subject Securities. During the period beginning from the
date hereof and continuing until the earlier of (a) the expiration of the
Agreement Period, or (b) the approval by the Aevi stockholders of the Merger
Agreement and the transactions contemplated thereby, each Holder agrees not to
(i) offer, sell, contract to sell, pledge, grant any option to purchase, make
any short sale or otherwise transfer or dispose of, directly or indirectly any
shares of common stock of Aevi, including the Subject Securities or any Acquired
Securities, or (ii) enter into any swap or other agreement that transfers, in
whole or in part, any of the voting power or economic consequences of ownership
of the common stock of Aevi (collectively, a “Transfer”), without the prior
written consent of both Cerecor and Aevi; provided, however, that this Agreement
shall not restrict Transfers, (i) if Holder is an individual, to any members of
such Holder’s immediate family, a family trust of such Holder or a charitable
institution, (ii) if Holder is an entity, to any corporation, partnership,
limited liability company, trust or other business entity that is an Affiliate
of such Holder, (iii) in connection with the “net” or “cashless” exercise or
settlement of any warrants, stock options, restricted stock units or other
equity awards (including any transfer for the payment of taxes due as a result
of such vesting or exercise whether by means of a “net settlement” or otherwise)
or conversion of any convertible notes pursuant to any outstanding securities,
only if in each case prior to the effectiveness of the Transfer, the permitted
transferee of such shares of common stock of Aevi agrees in writing to be bound
by the terms hereof (or an agreement that is substantively identical to this
Agreement).

 



 

 

 

3.        Opportunity to Review. Each Holder acknowledges receipt of the Merger
Agreement and represents that he, she, or it has had (i) the opportunity to
review, and has read, reviewed and understands, the terms and conditions of the
Merger Agreement and this Agreement, and (ii) the opportunity to review and
discuss the Merger Agreement and this Agreement with his, her or its own
advisors and legal counsel.

 

4.        Representations and Warranties of Holder. Each Holder hereby
represents and warrants as follows:

 

(a)           Such Holder (i) is the record and beneficial owner of its Subject
Securities, free and clear of any liens, adverse claims, charges or other
encumbrances of any nature whatsoever (other than pursuant to (x) restrictions
on transfer under applicable securities laws, or (y) this Agreement), and (ii)
does not beneficially own any securities of Aevi (including options, warrants or
convertible securities) other than the Subject Securities and that certain
Secured Convertible Promissory Note, dated as of March 29, 2019, as amended to
date, between Aevi and The Children’s Hospital of Philadelphia.

 

(b)           Such Holder has the sole right to transfer, to vote (or cause to
vote) and to direct (or cause to direct) the voting of the Subject Securities,
and none of the Subject Securities are subject to any voting trust or other
agreement, arrangement or restriction with respect to the transfer or the voting
of the Subject Securities (other than restrictions on transfer under applicable
securities laws), except as set forth in this Agreement.

 

(c)            Such Holder, if it is an entity, has all requisite power and
authority or, if such Holder is an individual, has the legal capacity, to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

 

(d)           This Agreement has been duly executed and delivered by such Holder
and constitutes a valid and binding obligation of such Holder and, assuming due
authorization, execution and delivery by the other Parties hereto, is
enforceable against such Holder in accordance with its terms.

 



2

 

 

(e)           There is no Action pending or, to the knowledge of such Holder,
threatened in writing against such Holder at law or equity before or by any
Governmental Entity that could reasonably be expected to impair or materially
delay the performance by such Holder of its obligations under this Agreement or
otherwise adversely impact such Holder’s ability to perform its obligations
hereunder.

 

5.        Termination. This Agreement shall terminate automatically upon the
approval of the Merger Agreement by Aevi’s stockholders; provided, however, that
this Agreement will also terminate (such date, the “Termination Date”) if
Cerecor or Aevi has (i) terminated the Merger Agreement in accordance with its
terms prior to approval of the Merger Agreement by Aevi’s stockholders or (ii)
made any modification, waiver or amendment to the Merger Agreement (including
the form of CVR Agreement attached thereto) in a manner that reduces the amount
or changes the form of consideration payable thereunder to any Holder. In the
event of the termination of this Agreement, this Agreement shall forthwith
become null and void, there shall be no liability on the part of any of the
Parties, and all rights and obligations of each Party hereto shall cease;
provided, however, that no such termination of this Agreement shall relieve any
Party hereto from any liability for any willful and material breach of any
provision of this Agreement prior to such termination, and this Section 5 shall
survive any such termination.

 

6.        Further Covenants and Assurances. During the term of this Agreement,
each Holder hereby, to the extent permitted by Laws, waives and agrees not to
exercise any dissenters’ or appraisal rights, or other similar rights, with
respect to any Subject Securities which may arise in connection with the
transactions contemplated by the Merger Agreement, nor to bring any claim or
join any lawsuit against Aevi, Cerecor or their respective affiliates with
respect to the Merger Agreement or the transactions contemplated thereby. During
the term of this Agreement, each Holder shall deliver a written certificate to
Aevi and Cerecor if he, she, or it acquires any Acquired Securities, which
certificate will (i) state the number of Acquired Securities so acquired, and
(ii) certify that the terms of this Agreement apply in all respects to the
Acquired Securities.

 

7.        Successors, Assigns and Transferees Bound. Without limiting Section 1
hereof in any way, each Holder agrees that this Agreement and the obligations
hereunder shall attach to the Subject Securities from the date hereof through
the termination of this Agreement and shall, to the extent permitted by
applicable Laws, be binding upon any Person to which legal or beneficial
ownership of the Subject Securities shall pass, whether by operation of law or
otherwise, including such Holder’s heirs, guardians, administrators or
successors, and each Holder further agrees to take all reasonable actions
necessary to effectuate the foregoing.

 

8.        Capacity as a Holder. Each Holder is signing this Agreement in such
Holder’s capacity as an owner of such Holder’s Subject Securities, and nothing
in this Agreement shall prohibit, prevent or preclude such Holder or its
Representatives from taking or not taking any action in its capacity as an
officer or director of Aevi.

 



3

 

 

9.        Remedies. Each Holder acknowledges that money damages would be both
incalculable and an insufficient remedy for any breach of this Agreement by it,
and that any such breach would cause Cerecor and Aevi irreparable harm.
Accordingly, each Holder agrees that in the event of any breach or threatened
breach of this Agreement, Cerecor and Aevi, in addition to any other remedies at
law or in equity each may have, shall be entitled to seek immediate equitable
relief, including injunctive relief and specific performance, without the
necessity of proving the inadequacy of money damages as a remedy and without the
necessity of posting any bond or other security, to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction.

 

10.     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when personally delivered,
or if sent by United States certified mail, return receipt requested, postage
prepaid, shall be deemed duly given on delivery by United States Postal Service,
or if sent by e-mail or receipted overnight courier services shall be deemed
duly given on the Business Day received if received prior to 5:00 p.m. local
time or on the following Business Day if received after 5:00 p.m. local time or
on a non-Business Day, addressed to the respective Parties as follows:

 

(i)if to Cerecor, to:

 

Cerecor, Inc.

540 Gaither Road, Suite 400

Baltimore, MD 20850

Attention: Joseph Miller

Email: jmiller@cerecor.com

 

with a required copy (which shall not constitute notice) to:

 

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, NC 27607

Attention: Don Reynolds

Email: dreynolds@wyrick.com

 





(ii)if to Aevi, to:

 

Aevi Genomic Medicine, Inc.

435 Devon Park Drive, Suite 715
Wayne, PA 19087

Attention: Michael F. Cola

Email: mike.cola@aevigenomics.com

 

with a required copy (which shall not constitute notice) to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Philadelphia, PA 19103

Attention: Brian M. Katz

E-mail: katzb@pepperlaw.com

 



4

 

 

(iii)if to a Holder, to the address set forth on the Holder’s signature pages
hereto, with a required copy (which shall not constitute notice) to:

 

Cooley LLP

55 Hudson Yards

New York, NY 10001

Attention: Josh Kaufman and Jeffrey P. Libson

E-Mail: josh.kaufman@cooley.com

jlibson@cooley.com

 

11.      Severability. Any provision hereof that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by Law, each Party hereby waives any
provision of Law that renders any such provision prohibited or unenforceable in
any respect.

 

12.      Entire Agreement/Amendment. This Agreement (including the provisions of
the Merger Agreement referenced herein) represent the entire agreement of the
Parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter hereof. This Agreement may not be amended,
modified, altered or supplemented except by means of a written instrument
executed and delivered by the Parties hereto.

 

13.      No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in Cerecor any direct or indirect ownership or incidence of
ownership of or with respect to the Subject Securities. All rights, ownership
and economic benefits of and relating to the Subject Securities shall remain
vested in and belong to each applicable Holder, and Cerecor shall not have any
authority to manage, direct, restrict, regulate, govern, or administer any of
the policies or operations of Aevi or exercise any power or authority to direct
such Holder in the voting of any of the Subject Securities, except as otherwise
provided herein.

 



5

 

 

14.      Governing Law. This Agreement, and all claims or causes of action
(whether in contract, tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement, shall be governed by and construed in accordance with the internal
Laws of the State of Delaware without reference to its choice of law rules. Each
Party agrees that any legal action or other legal proceeding relating to this
Agreement or the enforcement of any provision of this Agreement shall be brought
or otherwise commenced exclusively in the Court of Chancery of the State of
Delaware or any federal court of competent jurisdiction in the State of
Delaware. Each of the Parties consents to service of process in any such
proceeding in any manner permitted by the Laws of the State of Delaware, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 10 of this Agreement is
reasonably calculated to give actual notice. Each Party waives and agrees not to
assert (by way of motion, as a defense or otherwise), in any such legal
proceeding commenced in such courts, any claim that such Party is not subject
personally to the jurisdiction of such courts, that such legal proceeding has
been brought in an inconvenient forum, that the venue of such proceeding is
improper or that this Agreement or the subject matter hereof or thereof may not
be enforced in or by such courts. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF SUCH PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT HEREOF.

 

15.      Counterparts. This Agreement may be executed by delivery of electronic
signatures and in two or more counterparts, each of which shall be deemed an
original, and it shall not be necessary in making proof of this Agreement or the
terms hereof to produce or account for more than one of such counterparts.

 

[SIGNATURE PAGES FOLLOW]

 



6

 

 

In Witness Whereof, the Parties have caused this Agreement to be executed as of
the date first above written.

  

  CERECOR, Inc.     By:     Name:   Title:

 

  Aevi Genomic Medicine, Inc.       By:     Name:   Title:

 



[Signature Page to Voting Agreement]

 



 

 

 

  The Children’s Hospital of Philadelphia Foundation       By:     Name:  
Title:

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 

 

 



 

        Sol J. Barer

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Eugene A. Bauer  

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Alastair Clemow  

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Michael F. Cola  

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Barbara G. Duncan  

 

  Address:                       Email:  



 

[Signature Page to Voting Agreement]

 



 

 

 

        Joseph J. Grano, Jr.  

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Garry A. Neil  

 



  Address:                       Email:  

 

[Signature Page to Voting Agreement]

 



 

 

 

        Michael H. McInaw  

 

  Address:                       Email:  



 

[Signature Page to Voting Agreement]

 



 

 

 



SCHEDULE A

 

Name  Common Stock   Options  The Children’s Hospital of Philadelphia
Foundation   18,424,036    90,000  Sol J. Barer*   4,098,752    1,170,000 
Eugene A. Bauer   165,715    188,571  Alastair Clemow   57,536    230,714 
Michael F. Cola*   218,483    2,754,582  Barbara G. Duncan   59,524    130,000 
Joseph J. Grano, Jr.   174,847    125,000  Garry A. Neil*   114,774  
 1,765,644  Michael H. McInaw   16,107    29,416 

 

* On the date hereof, Drs. Barer and Neil and Mr. Cola entered into an agreement
pursuant to which Dr. Barer sold all of his shares of Aevi Common Stock to Dr.
Neil and Mr. Cola resulting in Dr. Barer owning no shares, Mr. Cola owning
2,267,859 shares and Dr. Neil owning 2,164,150 shares of Aevi Common Stock.

 



 

 

 

